In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Auperin, J.), dated May 16, 1985, which, upon a fact-finding order of the same court, dated April 9, 1985, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the second degree, continued him on probation. The appeal brings up for review the fact-finding order dated April 9, 1985.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Upon the exercise of our factual review power, we are satisfied that the evidence established the appellant’s guilt beyond a reasonable doubt and that the fact-finding determination was not against the weight of the evidence. Mangano, J. P., Niehoff, Sullivan and Harwood, JJ., concur.